Citation Nr: 1010207	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  04-34 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the residuals of 
tuberculosis.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the residuals of tuberculosis.

3.  Entitlement to service connection for an anxiety 
disorder, to include as secondary to the residuals of 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to November 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In October 2005, the Veteran had a hearing before a Veterans 
Law Judge who is no longer employed at the Board.  A 
transcript of the hearing is associated with the claims file.

In January 2007, the Board remanded the claims for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2005, the Veteran appeared at a hearing before a 
Veterans Law Judge who is no longer employed at the Board.  
In a February 2010 letter, the Board notified the Veteran of 
this situation and afforded him the opportunity to request 
another hearing before a different Veterans Law Judge.  

In February 2010, the Veteran indicated his desire to attend 
a videoconference hearing before a Veterans Law Judge who 
will be deciding his case.  Therefore, the case is remanded 
to accommodate the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing before the Board in the 
order that the request was received.  After a 
hearing is conducted, or if the Veteran withdraws 
his hearing request or fails to report for the 
scheduled hearing, the claims file should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

